Citation Nr: 1812477	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  17-33 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for prostate cancer, to include as secondary to exposure to ionizing radiation.

2.  Entitlement to service connection for prostate cancer, to include as secondary to exposure to ionizing radiation.


REPRESENTATION

Veteran represented by:	Iowa Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. I. Tissera, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1955 to April 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision in November 2016 by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

The Veteran originally filed a claim for service connection for prostate cancer in December 2011.  The claim was ultimately denied in a May 2013 rating decision.  The Veteran did not appeal and the rating decision became final.  The Veteran sought to reopen his service connection claim in June 2016.

In September 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding has been associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) ( 2012).

The issue of service connection for prostate cancer, to include as secondary to exposure to ionizing radiation, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  An unappealed May 2013 rating decision denied the Veteran's claim of entitlement to service connection for prostate cancer, to include as secondary to exposure to ionizing radiation.

2.  The evidence received since the May 2013 rating decision raises a reasonable possibility of substantiating the claim of entitlement to service connection for prostate cancer.


CONCLUSIONS OF LAW

1.  The May 2013 rating decision that denied entitlement to service connection for prostate cancer is final.  38 U.S.C. § 7105(c) (2012), 38 C.F.R. § 20.1103 (2017).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for prostate cancer.  38 U.S.C. § 5108 (2012); 38 C.F.R. 
§ 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  In light of the favorable decision herein as to the issues on appeal, the Board finds that any deficiencies in notice were not prejudicial to the Veteran.


II.  New and Material Evidence

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C. §§ 7104(b), 7105(c).  An exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  Justus v. Principi, 3 Vet. App. 510 (1992); Meyer v. Brown, 9 Vet. App. 425 (1996); King v. Brown, 5 Vet. App. 19 (1993).

In the May 2013 rating decision, the Veteran was denied service connection for prostate cancer secondary to radiation exposure, as there weren't any relevant treatment records showing complaints, treatment, or diagnosis of prostate cancer while the Veteran was on active duty.  Medical treatment records did not show that the Veteran complained or received treatment for prostate cancer until 2011, more than 50 years after separation from service.  Furthermore, the Veteran was not entitled to a presumption of service connection due to radiation exposure because prostate cancer is not one of the listed diseases under the presumption.  38 C.F.R. 
§ 3.309(d).  The RO therefore denied service connection since it was not shown that prostate cancer was caused by or occurred in service, including secondary to radiation exposure.  The Veteran did not appeal and the decision became final.

The RO received the Veteran's petition to reopen the prostate cancer claim in June 2016.  The RO reopened the claim in the November 2016 rating decision but denied the claim once again.  This appeal ensued.

The Board must determine whether new and material evidence has been received subsequent to the May 2013 rating decision.

In September 2017, the Veteran testified via videoconferencing at a Board hearing.  The Veteran testified that, during the atomic testing in July 1957 at Desert Rock, Nevada, he and his fellow servicemen were not provided with any protective clothing prior to the detonation.  He also testified that he was not given a dosimeter to measure radiation exposure.  Following the atomic detonation testing, the Veteran was covered in dust from the explosion.  He reported that, while he was advised that he was giving off radiation and required a shower after the blast, the Veteran was unable to do so for another two weeks.  He indicated that he was swept off with a broom.

The Board finds the Veteran's testimony regarding the lack of safety procedures and exposure during the atomic testing raises a reasonable possibility of substantiating the claim for service connection.  The Veteran's testimony is material in that it relates to an unestablished fact necessary to substantiate the claim.  While a medical opinion is necessary to establish a nexus between the Veteran's current disability and the in-service incurrence or aggravation of a disease or injury, the Veteran's testimony provides facts that could be significant for a medical examiner to offer a nexus opinion on this claim.  Therefore, the petition to reopen the prostate cancer claim is granted.


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for prostate cancer, to include as secondary to exposure to ionizing radiation, and the claim to reopen is granted.  The appeal is allowed to that extent only.  


REMAND

Unfortunately, a remand is required in this case for the issue on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim so that the Veteran is afforded every possible consideration.

The Veteran contends that he is entitled to service connection for prostate cancer as a result of exposure to ionizing radiation.  Specifically, the Veteran alleges that exposure to ionizing radiation during Operation PLUMBBOB caused his prostate cancer.  The Veteran was previously denied service connection because it was found that the calculated dose of radiation for individuals participating in Operation PLUMBBOB was too low to cause prostate cancer. 

When it is determined that a veteran was exposed to ionizing radiation as a result of participating in atmospheric testing of nuclear weapons and subsequently developed a radiogenic disease, such as prostate cancer, and that the prostate cancer became manifest five years or more after exposure, the matter shall be referred to the Under Secretary for Benefits for further consideration prior to adjudication.  38 C.F.R. 
§§ 3.311(b)(1), (2)(xxiii), & (5)(iv).  In this case, credible evidence that the Veteran was exposed to ionizing radiation during atmospheric nuclear weapon testing is contained within the record, including credible statements from the Veteran, service records, and dose estimates from competent authorities.  Furthermore, medical evidence indicates that the Veteran was diagnosed with prostate cancer more than five years after exposure to ionizing radiation.  Therefore, this matter was required to be referred to the Under Secretary for Benefits prior to adjudication.  A review of the record before the Board does reveal a number of signed administrative opinions and worksheets signed by VA personnel, but it does not reveal a document unambiguously identified as an opinion by the Under Secretary for Benefits. Therefore, this matter must be remanded in order to refer this matter to the Under Secretary for Benefits.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Refer the claim of entitlement to service connection for prostate cancer as a result of exposure to ionizing radiation to the Under Secretary for Benefits for review in compliance with 38 C.F.R. § 3.311(c) & (e).

2.  Then, readjudicate the claim on appeal.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


